DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
The Examiner acknowledges the receipt of the arguments filed by the Applicant on May 9, 2022.  Claims 1 and 5 are amended. Claims 13, 20 and 22 are cancelled. Claims 1-12, 14-19, 21, 23-41 are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

	
New/Modified Rejections as Necessitated by the Amendment Filed on May 9, 2022
Claim Interpretation
The Examiner is interpreting “coating” to encompass “encapsulating”, and “gibberellins” to include “gibberellic acid”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 11-12, 21-29, 30-34, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, M. and Swaminathan, J. (WO 2016/167668 A2, Oct. 20, 2016), hereinafter Hurst, in view of Madigan et al. (US 6,209,259 B1, Apr. 3, 2001), and Traxler et al. (US 2017/00221 17 A1, Jan. 26, 2017), hereinafter Traxler, as evidenced by Wipff, J. and Singh, D. (US 8,927,804 B2, Jan. 6, 2015), hereinafter Wipff, and as evidenced by Krysiak, M. and Madigan, P. (WO 2012/094263 A1, 12 July 2012), hereinafter Krysiak.  
Applicant Claims
An encapsulated seed product comprising: turf grass seeds, encapsulation material and binder; said encapsulation material is agglomerated around each turf grass seed; each seed serves as nucleating agent for said encapsulation material to be agglomerated about; seed is a single turf grass seed; said encapsulation material comprises two or more materials selected from the group consisting of: gypsum, biochar, peat moss and bentonite clay; said encapsulation material is present by weight in encapsulated seed product in a ratio equal to, or greater than, two parts said encapsulation material to one part said seed; said encapsulated seed product sinks in water within 10 seconds; and said encapsulated seed product remains essentially about said seed to form a microenvironment about said seed when said seed is sown and exposed to water; the encapsulation material is blended together in an admixture; said encapsulation material blended together in a single homogenous layer; further comprising fertilizer; further comprising a water- soluble soil stabilizer; wherein said binder comprises lignin sulfonate.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hurst teaches a granular composition that comprises one or more microorganisms, two or more plant powders, and a biodegradable water-absorbent agent. The composition is produced by admixing a composition comprising two or more plant powders and a biodegradable water-absorbent agent, and (i) one or more lubricants to form a dough, and processing the dough to form granules, or (ii) coating a substrate with the dough to form the granular composition. The granular composition is applied to soil to, for example, kill or control pests, maintain or increase plant or crop growth, maintain or increase pasture production, maintain or increase plant, crop or pasture yield, deliver probiotics to grazing animals or livestock, and/or bioremediate the soil (Abstract). Thus, the granular composition of Hurst reads on the feature of “encapsulation material blended together in an admixture”. Hurst relates that the granulation occurs through the agglomeration or cohesiveness of particles to form larger particles, and that wet granulation is useful in preparing a substrate-containing granular composition, wherein the material is built up about the substrate [0198]. Hurst teaches an embodiment wherein the substrate comprises a seed, which may be rye grass ([0060], [0113]), which is a commonly used turf grass, as evidenced by Wipff (Abstract).  Hurst also recites that the composition may comprise a binder to facilitate adherence of the coating to the substrate [0118]. 
In various embodiments the granular composition may comprise the layer and substrate in a ratio of about 8:1, 7:1, 6:1, 5:1, 4:1, 3:1, 2:1 or about 1:1 by weight [0061], rendering obvious the ratios in Claims 1 and 5.
In one embodiment, the composition may further comprise a biodegradable polymer comprising a polysaccharide such as guar gum and xanthan gum, which serves as stabilizers ([0052]-[0053], Tables 1, 2, 10 and 18), thereby reading on the water soluble soil stabilizer instantly claimed. Guar gum is a known water soluble soil stabilizer as evidenced by Krysiak (p. 21 last paragraph cont. to p. 22). Hurst exemplified Xanthan gum as bacteria stabilizer in the composition, where bacteria is incorporated on the surface of the granular composition pest bait by spraying, and distributed throughout the bait (Table 2).  As such, the gum stabilizer is also expected to be applied either throughout the encapsulation material or sprayed after on the surface, rendering Claim 21 obvious.
Hurst teaches that the granular composition may comprise inert bulking agent at 30-80% and densifier at 1-20%, wherein the bulking agent and the densifier may be gypsum or bentonite clay (Table 1).  Hurst also teaches incorporation of a biodegradable water-absorbent agent such as starches, cross-linked polymers, or peat at 0.05-5%.  Stabilizer at trace amount, e.g. Xanthan gum at 0.23% (Table 2). 
Thus, Hurst renders obvious multiple features in Claims 1, 3, 5, 7-8, 11-13.
Regarding Claims 1, 30-31, the instant claims recite an encapsulation material comprising 16-20% gypsum, 9-12% biochar, 3-16% peat moss and 38-46% bentonite clay; and an encapsulated seed comprising 14-17% seed, 9-12% biochar, 16-20% Gypsum, 38-46% Clay, 3-16% Peat Moss, 2-5% Guar Gum, and further comprising approximately 0.5% water soluble soil stabilizer. Hurst teaches 0.05-5% peat or crosslinked polymer, 1-20% gypsum, 30-80% clay bulking agent, and polymer lubricant at 0.05-1% (p. 21, Table 1), which overlap with the claimed ranges for peat, gypsum, and clay and the water-soluble soil stabilizer. Hurst also exemplifies a composition containing 2% acacia gum as binder (p. 44, Example 2, [0245]), rendering obvious the amount of guar gum.
Hurst’s invention relates to an agricultural composition comprising one or more microorganisms, and thus reads on the bacteria feature of Claim 25. Hurst recites that application on microorganisms to soil is limited by environmental conditions, and that it is costly to protect microorganisms from environmental exposure [0002-0004].  Hurst addresses this problem by incorporating the microorganisms, such as bacteria or fungi, in a granular composition (Table 1, Example 1, and Table 2). In various embodiments, the bacteria or fungi are agriculturally and/or horticulturally useful, for example, the bacteria is pesticidal and/or insecticidal, and/or supports plant growth and/or development, or any combination thereof [0024]. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst does not teach the exact combination in the claimed ranges of components. However, Hurst teaches overlapping ranges and the components except for biochar, and teach them to be known useful functional agents for the same purpose as the instant claims (Table 1).  Hurst does not teach biochar. Hurst does not teach nitrogen in the composition, and is silent on lime in the composition. Hurst does not teach binder comprises lignin sulfonate. Hurst does not teach gibberellic acid. Hurst does not expressly teach the product sinks in water ~10 secs and seed product creates microenvironment when seed is sown and exposed to water. 
Regarding Claim 2, Hurst does not expressly teach fertilizer in the coating.  However, Hurst teaches embodiments wherein the bacteria or fungi are agriculturally and/or horticulturally useful, for example, the bacteria is pesticidal and/or insecticidal, and/or supports plant growth and/or development, or any combination thereof [0024].
Traxler cures the deficiency with regards to biochar, fertilizer, and nitrogen. Traxler is in the field of encapsulated seeds and relates the invention of biochar encapsulated seeds and the method of coating the seeds which uses a rotary tumbler, and incorporates the binder by spraying the seeds with a binder solution, then tumbling the seeds until it is encapsulated evenly, then the biochar is incorporated similarly. Traxler recites that coating may also include fertilizer, microbial inoculant, or other beneficial agents [0009]. Traxler recites that biochar has been a well-known soil enhancer [0005], and recites that biochar or treated biochar can demonstrate many advantages over other substrates used as carriers in seed coating applications, such as peat or calcined clay [0011]. The processing of the biochar can also ensure that the pH of biochar is suitable for creating soil conditions beneficial for plant growth [0036]. Additionally, biochar provides an effective carbon sink, can increase agricultural production without increasing carbon dioxide emission, and can be made from any source of carbons, including peat [0043]-[0044]. Traxler recites that the water retention capacity of biochar can be greatly increased thereby holding water and/or nutrients in the plant’s root zone longer ([0095], [0099]). Traxler also recognizes that other materials may be added to biochar, including fertilizer, peat, soil, and surfactant [0079]-[0080], and allows addition of nutrients, and other beneficial substances.  The treated biochar of Traxler has higher impregnation capacity [0094].  Traxler recites that the application of the treated biochar or raw biochar greatly assists with the reduction of water and/or nutrient application, and assists with the ability of biochar to carry nutrients, microbes, and other beneficial substances [0138]. As such, biochar imparts many benefits when coating seeds with biochar prior to planting. 
Thus, Hurst and Traxler make obvious the limitations of encapsulated seed material comprising admixture of gypsum, biochar, peat moss, and bentonite clay, and also comprising the guar gum and water soluble soil stabilizer in Claims 1, 5, 7, and 30-33. Hurst has rendered obvious the encapsulated material blended together in an admixture. 
Traxler also teaches adding soil enhancing agent that includes plant growth promoting bacteria including rhizobacteria, free-living and nodule-forming nitrogen fixing bacteria, organic decomposers, nitrifying bacteria, and phosphate solubilizing bacteria [0131]. Traxler also teaches infusion of nitrogen fertilizers and other beneficial macro- and micronutrients into the biochar [0132], [0146], thereby reading on the limitations of the Claims 25, 28, and 29. 
Regarding Claim 41, Traxler teaches that the pores of the biochar may be substantially filled with additives to provide enhanced performance features, such as to increase plant growth, nutrient delivery and retention, water retention, control weeds and insects, etc. Traxler relays compounds in addition to fertilizers that may be infused in the biochar, including phytohormones, such as, abscisic acid (ABA), auxins, cytokinins, gibberellins, etc. [0129]-0133]. 
Madigan is also in the same field of endeavor and relates the invention of seed capsules comprising at least one soil conditioner and at least one seed, and optionally a fertilizer, growth enhancer, binder, and/or anti-fungal agent (Abstract). Madigan also illustrates formation of the seed capsule on a single seed (Figs. 6 and 8). 
Madigan teaches that the coating composition can comprise an inorganic form of plant nutrient selected from nitrogen, phosphorus and potassium (Col. 4, lines 59-64). Madigan recites addition of fertilizer, growth enhancer, and antifungal agent to ensure soil fertility and reduce susceptibility of seed capsule to deleterious effect of animals, weeds, and spore-formers (Col. 2, lines 51-64; Col. 4, lines 37-44). Thus, Madigan is compatible with Hurst and Traxler and similarly renders the feature of Claims 1, 25 and 28-29 obvious.
Regarding Claim 4, Madigan teaches lignin, lignosulfonates and the like to be suitable binders where the soil conditioning material in the composition paper mill sludge, etc. or other organic or inorganic material.  Additionally, Madigan recites that binder material may contain additional coating components such as e.g. fly ash, lime, gypsum, or the like, as one or more components for assisting in adding bulk and thickness (Col. 12, lines 34-41), thereby reading on Claims 27, 34, 36, and 38. 
Importantly, Madigan teaches that the seed capsule can comprise water-leachable nutrient, and/or a leach-retardant composition, such as wax, effective to retard leaching of the leachable plant nutrient out of the combination seed capsule. The invention of Madigan teaches a method of providing a seed bed with enhanced growing conditions for growing seed by for growing seed, coating a population of the seeds with a coating material that tends to stabilize them in the seed capsules or in soil; and where moisture is held adjacent the seeds in the seed capsules or in soil adjacent the seed capsules, in such quantities and for such times as to enhance growing conditions for the seeds; and placing the population of seeds on soil effective to support germination of the seeds which are in the seed capsules (Col. 5 lines 19-22; Col. 22, lines 14-20; Col. 6, lines 1-11). Madigan teaches that the composition contains nutrient and water holding properties (Col. 5, lines 40-55). Madigan’s invention also comprehends the method of providing enhanced seed germination environment, placing controlled amount of plant nutrients in controlled proximity to each seed, encapsulated with a soil conditioning material which tends to enhance germination of the seeds (Col. 6, lines 34-40). Thus, Madigan teaches “seed product creates microenvironment when seed is sown and exposed to water” in Claims 1 and 5 and also renders obvious features of Claim 23-24, 26, and 29.  With regards to sinking in water for 10 seconds, Madigan recites that the seed capsule is much heavier and dense than the seed itself, whereby the seed capsule provides substantial protection against the seed being washed away in surface water run-off, rendering obvious the claimed feature of sinking (Col. 25, lines 38-41). 
Madigan teaches embodiments where the seed capsules comprise inner layers on the out surfaces of the seeds, and the seeds act as nuclei in the agglomeration process, agglomerating the coatings on to the inner layers (Col. 6, lines 12-16). There are also embodiments where the seeds are pre-encapsulated prior to agglomeration, wherein elongated grass seeds are used, which may not readily or inherently serve as a nucleating agent in a conventional agglomeration process (Col. 15, lines 34-37). Thus, Madigan teaches Claims 11 and 12.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any of the finite number of biodegradable polymer stabilizers recited by Hurst as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try guar gum. One would be motivated to do so because gums produced by plant or microorganism are useful in seed encapsulating compositions as stabilizers, and they are biodegradable, per the teaching of Hurst, and a skilled artisan would try to identify optimal gum for use in the composition. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Hurst teaches the combination of peat, gypsum, clay, and water-soluble soil stabilizer in overlapping amounts to the claimed ranges, and has taught acacia gum in an amount within the claimed binder range. Specifically, Hurst teaches the functional agents in overlapping ratio with the ranges in instant Claim 1, i.e. 16-20% gypsum, 3-16% peat moss and 38-46% bentonite clay. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to start with the ranges recommended by Hurst for peat, gypsum, clay, and water-soluble soil stabilizer, and modify amounts to accommodate biochar. One would be motivated to do so to accommodate biochar in the composition as Traxler has taught the many benefits of biochar as carrier. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. A skilled artisan would be motivated to adjust the amounts of these elements taught by Hurst to incorporate the biochar per the teachings of Traxler, and the seed weight, arriving at the claimed composition. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	
Further regarding the amounts in Claims 1, 30 and 31, while the exact amount percentages or concentrations of the components are not disclosed by Hurst, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentrations/amount of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentrations. NOTE: MPEP 2144.05. If Applicant believes that the ranges provide unexpected results not obvious to a skilled artisan, then Applicant need to show support for this. 
Hurst welcomes the addition of bacteria that supports plant growth and/or development in the coating material. Traxler and Madigan teaches the inclusion of fertilizers, additives such as gibberellins, herbicides, nitrogen and fungicide in the seed capsule. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madigan and Traxler with that of Hurst and add fertilizers, additives such as gibberellins, herbicides, nitrogen and fungicide to the composition of Hurst to ensure soil fertility and reduce susceptibility of seed capsule to deleterious effect of animals, weeds, and spore-formers per Madigan and Traxler. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The additives not interact with the other densifiers and water absorbent components of the composition in a manner that negatively impacts their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	
Both Hurst and Madigan teach agglomeration of to build up the encapsulating/coating material about the substrate, i.e. seed.  Hurst teaches that the encapsulating material requires a water absorbent agent such as peat and other starch or polymers, and teaches densifiers gypsum and bentonite; Traxler teaches biochar as having high water retention capacity; Madigan teaches a seed capsule that is heavy enough to not be washed away by run-off water. Thus, the encapsulating material may be formulated by a skilled artisan with the required water absorbent agent such as a combination of peat and biochar, and densifiers gypsum and bentonite, which would allow the product composition with seed to sink at the desired time, e.g. 10 seconds, wherein the said encapsulation material absorbs 5 times its weight in water compared to a seed of equal weight not having the encapsulation material.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use lignin sulfonate as binder in the coating composition of Hurst and Traxler, per the teaching of Madigan because Madigan teaches that it is suitable in a composition comprising organic soil conditioning materials, and Traxler has taught that biochar is a soil enhancer, i.e. improves soil condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madigan with that of Hurst and use lime as binder in Hurst’s composition. One skilled in the art would try any of the three binders, alone or in combination, recited by Madigan as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try lime. One would be motivated to do so because Madigan has recited that lime, fly ash and gypsum assist in adding bulk and thickness to the coating material. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).

Claims 1-12, 14-19, 21-29, 30-34, 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, in view of Traxler, and Madigan, as evidenced by Wipff and Krysiak, as applied to Claims 1-4, 6-8, 11-12, 21-29, 30-34, 38, and 41 above, and in view of Borgese et al. (US 2010/0136336 A1, June 3 2010), hereinafter Borgese.  
Applicant Claims 
Applicant claims the encapsulated seed product comprising turf grass seeds, encapsulation material and binder, wherein the material is agglomerated about the seed using agitation or lift and tumble agglomeration, wherein coating drum is used and seed is fed in through an inlet; the guar gum is sprayed into the coating drum to act as binder, and the seed with binder are then tumbled into a continuous flow of admixture; the encapsulated seed is hit with water and admixture three more times to encapsulate seed; guar gum is added to seed prior to entering drum and then pre-treated seed is added to drum and continues process of encapsulating seed; wherein pre-coating of seed leads to more uniform application of EC; encapsulated seed is dried to remove moisture, but not to damage said seed. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The Teachings of Hurst, Traxler and Madigan have been set forth supra.
Regarding Claim 14, Hurst teaches the use of a seed coating machine with drum but does not expressly teach wherein coating drum is used and inlet of coating drum is where seed is fed in.
Regarding Claim 19, Hurst teaches that the dough can be dried then broken to small pieces to form the granular composition [0194]. In one embodiment the method may comprise drying the agricultural composition until the water activity is less than about 0.2, 0.25, 0.3, 0.4, 0.5, 0.6, 0.7, 0.75, 0.8, 0.9, 0.95, 0.98, or about 0.99 ([0076], [0250], Table 8, Claim 24).
Regarding Claim 36, which depend from Claim 5, Madigan has taught the instantly claimed lime as indicated above.
Regarding the agglomeration process, Traxler teaches that the seeds are placed in a rotary tumbler, and are then lightly sprayed with starch solution and tumbled with the starch solution until they are evenly encapsulated with the starch/binder solution [0145]. Traxler goes on to recite that this step may be repeated, and each of the layers may be infused with the same or different materials to achieve the desired coating thickness, which may be 0.01 to 100 times the diameter of the seed (Fig. 16, [0148]).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst does not teach the material being agglomerated about seed using an agglomeration process as recited in Claims 5 and 9, and 14-18.
Borgese is in the field of agglomeration process and materials. Borgese relates an agglomeration process for forming porous agglomerated absorbent materials [0002]. Borgese describe an improved pan agglomeration process for forming porous absorbent particles comprising a core and absorbent material surrounding the core in the form of a shell (Abstract, [0067]). Exemplary lightweight core materials include calcium bentonite clay and plant seeds [0070]. Granules of absorbent material and active stick to these seed particles during the agglomeration process, forming a shell around the seed [0070], creating nucleated particles [0215]. Borgese teaches several embodiments of the absorbent particles including an agglomerated shell around a single core (Figure 1, [0059]). Borgese teaches many liquid –absorbing materials including gypsum, but recites that the preferred absorbent material is bentonite [0065]. Thus, both Borgese and Hurst recite gypsum and bentonite clay comprised in the encapsulation material).  Hurst recites gypsum and bentonite to comprise the densifier [0062]. Borgese teaches a finite number of filler materials to combine with clay, including gypsum, to reduce the cost [0109]. Borgese recites that because clays are heavy, it may be desirable to reduce the weight of the composites to reduce shipping costs, and to make the material easier for customers to carry [0110]. Borgese also recognize lignin sulfonate as a performance enhancing active that can be used in the absorbent material during the agglomeration process [0017]. Borgese teaches superabsorbent materials as performance enhancing actives that can be agglomerated along with the absorbent particles [0075]. Suitable superabsorbent materials include superabsorbent polymers which can absorb at least 5 times its weight of water, and ideally more than 10 times its weight of water ([0083], [0126]), which reads on pending Claim 5 feature “encapsulation material absorbs 5 times its weight in water.” Borgese also teach the other potential industrial applications of this technology to include fertilizer [0160], utilizing the agglomeration process to deliver time-releasing actives or other types of actives and ingredients in a strategic manner. 
As such, Borgese’s teachings are highly compatible with Hurst.
Importantly, Borgese teach the agitation agglomeration process (p.8, [0134]; Figs. 4-6), reading on the pending Claims 5 and 9 feature using an agitation agglomeration process. Furthermore, Borgese recite that the absorbent particles absorb about 50% or more of their weight in moisture, more preferably about 75% or more of their weight in moisture, even more preferably greater than approximately 80% and ideally about 90% or more of their weight in moisture). 
 Borgese also teach the batch tumble blending mixers (with or without liquid addition), and rotary drum agglomerators [0136], which reads on the pending Claim 10 recitation of “lift and tumble agglomeration process” and Claim 14 “coating drum” feature. Borgese show a process diagram illustrating a rotating pan agglomerator wherein the absorbent granules and active(s) may be fed to the agglomerator individually, and the cores (e.g. seeds) are preferably stored in another hopper, from which they are fed into the agglomerator (Borgese, Figure 2, [0122]). Regarding Claim 15, Borgese recites that water and/or binder is sprayed onto the granules in the agglomerator via sprayers to raise/maintain the moisture content of the particles at a desired level so that they stick together [0123]. This reads on the recitation of “guar gum is sprayed into coating drum and act as binder on each of said seed, said seeds encapsulated with said binder are then tumbled into a continuous flow”.  
Borgese [0212] describes how liquid spray, typically water or a water solution that may contain other chemicals, is fed approximately in the 3 o'clock to 6 o'clock or the 9 o'clock to 12 o'clock quadrants of the pan for dust control and particle growth, which reads on Claim 16 recitation of how the encapsulated seed is “hit with water and admixture three times to finally encapsulate each of said seed”. 
Borgese also teach a pre-wetting step wherein the materials have been pre-wetted to form a compact particle seed, and then the pre-wetted particle is then subsequently fed into the pan for further processing [0208], which reads on Claim 17 feature reciting that guar gum is “added to said seed prior to entering said drum and then pre-treated seed is added to said drum and continues process of encapsulating said seed”. 
Borgese recite the uniform distribution of uniformly-sized liquid droplets onto the curtain of feed particles and growing agglomerate particles (Claim 1d), which reads on pending Claim 18 feature “pre-coating of said seed leads to more uniform application of said encapsulating composition on said seed”.                                                  
Borgese also teach drying the particles after they tumble from the agglomerator, with the particles dried to a desired moisture level for example by a forced air rotary dryer (Figure 2, [0124]).  This reads on the feature of pending Claim 19.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Given the compatibility of the teachings of Borgese with those of Hurst, Madigan, Traxler, it would also have been obvious, and with reasonable expectation of success, to one skilled in the art at the time of invention to utilize an agglomeration process described by Borgese in creating the encapsulated seed product of Hurst, Madigan, Traxler because Borgese has recognized the utility of the process in agriculture, and has recognized seeds as cores or nucleus for the particles. Both Madigan and Borgese taught the use of a single seed as core, and therefore the agglomeration technique taught by Borgese would be applied to agglomerate the encapsulation material on each seed as core as desired. It can be expected that using this technique would lead to uniform coating with uniform composition surrounding the seed. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Further regarding the above rejection, the claim set includes product-by-process claims, with the recitation of “being agglomerated”, “being a nucleating agent…to be agglomerated about”, and “blended together in an admixture”.  The patentability of these claims is based on the product itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” See MPEP 2113.  In the instant case, the “end product” is structurally the same as the claimed composition, i.e. same coating composition and same coating structure, per the teachings of Hurst, Madigan, Traxler, and Borgese.  There is a single seed as core, encapsulated with gypsum, bentonite, peat, and biochar, with guar gum as encapsulation material. The encapsulation material in the prior art is also an admixture as instantly claimed. The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). In the instant case, the burden is on the applicant to show that there exists a structural difference with “being agglomerated”, “being a nucleating agent…to be agglomerated about”, and “blended together in an admixture” as applied to prior art in order to have patentable weight. 
Further regarding the above rejection of Claims 8-12, 15-19 and 21, Claim 8 is a product-by-process claim, with the recitation of “is applied to seed by agglomeration process”; Claim 9 is a product-by-process claim, with the recitation of “agglomeration process is agitation agglomeration”; Claim 10 is a product-by-process claim, with the recitation of “agglomeration process is a lift and tumble agglomeration”; Claim 11 is a product-by-process claim, with the recitation of “agglomeration process binds said encapsulation material onto and surrounding each of said seed”; Claim 12 is a product-by-process claim, with the recitation of “seed is a nucleating agent for said agglomeration process”; Claim 15 is a product-by-process claim, with the recitation of “guar gum is sprayed into coating drum… seeds…are then tumbled into a continuous flow of said admixture”; Claim 16 is a product-by-process claim, with the recitation of “seed is then hit with water and admixture three further times”; Claim 17 is a product-by-process claim, with the recitation of “guar gum is added to seed prior to entering said drum”; Claim 18 is a product-by-process claim, with the recitation of “pre-coating of said seed leads to more uniform application”; Claim 19 is a product-by-process claim, with the recitation of “seed is dried”; Claim 21 is a product-by-process claim, with the recitation of “stabilizer is surface encapsulated to said encapsulated seed”.  As described above, the patentability of these claims is based on the product itself.  In the instant case, the “end product” is structurally the same as the claimed composition, i.e. same coating composition and same coating structure, per the teachings of Hurst, Traxler, Madigan, and Borgese.  There is a single seed as core, encapsulated with biochar, gypsum, bentonite clay, peat moss, guar gum, and water soluble soil stabilizer as encapsulation material. The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). In the instant case, the burden is on the applicant to show that there exists a structural difference when the following processes are employed: “applied to seed by agglomeration process”, “agglomeration process is agitation agglomeration”, “agglomeration process is a lift and tumble agglomeration”, “agglomeration process binds said encapsulation material onto and surrounding each of said seed”, “seed is a nucleating agent for said agglomeration process”, “guar gum is sprayed into coating drum… seeds…are then tumbled into a continuous flow of said admixture”, “seed is then hit with water and admixture three further times”, “guar gum is added to seed prior to entering said drum”, “pre-coating of said seed leads to more uniform application”, “seed is dried”, “stabilizer is surface encapsulated to said encapsulated seed”, as applied to prior art in order to have patentable weight. 
Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, Traxler, Madigan, and Borgese, as evidenced by Wipff and Krysiak, as applied to Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 41 above and in view of Madsen et al.  (US 9,554,502 B2, Jan 31, 2017), hereinafter Madsen.
Applicant Claims
The encapsulation composition further comprising seaweed powder or seaweed extract; further comprising gibberellic acid.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Hurst, Traxler, Madigan, and Borgese have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst, Traxler, Madigan, and Borgese do not teach seaweed extract. 
Madsen teach that the compositions can comprise seaweed extract to provide one or more growth regulators and various amino acids, to the composition (Col. 12, line 47 to Col. 13, line 52).  Growth regulators provided by the seaweed extract can include cytokinins, auxins, and gibberellins, which reads on Claims 40 and 41. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Hurst recognizes the addition of components that promote plant growth into the composition for seed encapsulation. Traxler has taught that it is advantageous to add compounds that enhance the features of biochar, and the compounds include gibberellins.  Madsen is in the same field of endeavor and teaches that seaweed extract provide growth regulators such as gibberellins.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madsen to those of Hurst, Traxler, Madigan, and Borgese and arrive at the instantly claimed composition, incorporating seaweed extract as the source of gibberellins, including the instantly claimed gibberelic acid.  
Claims 1-12, 14-19, 21-29, 30-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, Traxler, Madigan, and Borgese, as evidenced by Wipff and Krysiak, as applied to Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 41 above and in view of Holland, M. and Polacco, J. (US 5,512,069, Apr. 30, 1996), hereinafter Holland.
Applicant Claims
The encapsulated composition of Claims 1, 5, and 7 further comprising pink pigmented facultative methylotroph (PPFM).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of the prior arts have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The prior arts Madsen, Borgese, Hurst, Traxler and Duke are silent on pink pigmented facultative methylotroph (PPFM). 
Holland is in the same field of endeavor.  Holland et al. teach seeds encapsulated or impregnated with at least one pink pigmented facultative methylotroph (PPFM) for improved germinability (Abstract). PPFMs have been reported from virtually all land plants examined (Holland et al., Col 2, lines 42-43). Holland recites that introduction of exogenous cytokinins can be advantageously replaced or supplemented by tissue plant culturing in the presence of PPFMs (Holland et al., Col 4, lines 4-14), which can grow on a wide variety of media, and express growth-enhancing substances in varying amounts. Holland demonstrates the positive effects of PPFM on germination of soybean seeds (Table 1). Thus, Holland teaches the PPFM limitation in Claims 35, 37, and 39.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art and with reasonable expectation of success before the effective filing date to incorporate PPFM taught by Holland to the encapsulation material taught by the prior arts, because, as recited above, PPFM express growth-enhancing substances that improves germinability. 

Response to Arguments:
Applicant argues that although Hurst teaches an admixture, it does not teach the admixture of the elements of the encapsulation material claimed, and further in the percentages of the amended claims, therefore does not teach that the elements of the admixture can be kept in one layer and used as taught in the present invention.
The Applicant is reminded that the claims have no recitation or requirement for “one layer”. Hurst teaches a granular composition produced by admixing two or more plant powders and a biodegradable water-absorbent agent…; Hurst teaches the composition comprising a layer that coats the substrate which comprises a seed ([0059]-[0060]). Madigan teaches embodiments where the seed capsules comprise inner layers on the out surfaces of the seeds, and the seeds act as nuclei in the agglomeration process. Therefore, the admixture layer encapsulating the seed is obvious.
With respect to the percentages in the amended claims, as discussed in the Office Action supra, Hurst teaches the combination of peat, gypsum, clay, and water-soluble soil stabilizer in overlapping amounts to the claimed ranges, and has taught acacia gum in an amount within the claimed binder range. Specifically, Hurst teaches the functional agents in overlapping ratio with the ranges in instant Claim 1, i.e. 16-20% gypsum, 3-16% peat moss and 38-46% bentonite clay. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to start with the ranges recommended by Hurst for peat, gypsum, clay, and water-soluble soil stabilizer, and modify amounts to accommodate biochar in the composition taught by Traxler to have many benefits as carrier, and therefore the skilled artisan would adjust the amounts of components taught by Hurst to incorporate the biochar per the teachings of Traxler, and the seed weight. Additionally,  differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations is critical. See MPEP 2144.05. If Applicant believes that the ranges provide unexpected results not obvious to a skilled artisan, then Applicant need to show support for this. 

Applicant states that Hurst does not teach the use of both gypsum and bentonite clay.
Hurst teaches an one embodiment wherein the granular composition further comprises a densifier comprising gypsum, bentonite, talc, sand or silica, and teaches gypsum and clay as functional agents ([0062], Table 1). Since these are known excipients, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Applicant alleges that the Examiner misidentifies the crosslinked polymer of Hurst as a water soluble soil stabilizer which it is not.
The Examiner recites “a biodegradable polymer comprising a polysaccharide such as guar gum and xanthan gum, which serves as stabilizers ([0052]-[0053], Tables 1, 2, 10 and 18), thereby reading on the water soluble soil stabilizer instantly claimed.” This is correct and is known in the field. See for instance References Greenland and Ayeldeen which describe how these gums stabilize soil.
Applicant argues that Hurst teaches peat or a crosslinked polymer which is not the same as peat moss.
Hurst clearly uses peat to mean peat moss, and expressly uses Hauraki gold Peat Moss.  See [0231]. The burden is on the Applicant to show that this is not the case.
Applicant argues that Hurst teaching of 1-20% has over 75% of the gypsum outside the range and inoperable in the present invention. Whereas Applicant's range of Clay is only 38-46%, Hurst clay range is 30-80% clay bulking agent, making over an 80% difference.
Hurst’s teaching of 16-20% Gypsum overlaps with instantly claimed 1-20% gypsum; Applicant's range of Clay of 38-46% is overlapping with Hurst clay range of 30-80%.
Applicant argues that Hurst teaches the substrate comprises a seed, other substrates are marble, sand, zeolite, diatomaceous earth or perlite, para, 86. Again, Hurst teaches a coating of one or more layers and does not teach an agglomeration, para. 159. The agglomeration taught in Hurst relates to forming larger particles, not to agglomerating on a seed. Para. 241
Hurst teaches the substrate comprises a seed [0060], [0112]-[0113].  It appears that Applicant is seeking absolute values as claimed.  However, Applicant is reminded that the rejection is one of obviousness and not anticipation. The agglomeration process taught by Madigan, clearly teaches the seeds act as nuclei in the agglomeration process, agglomerating the coatings on to the inner layers (Col. 6, lines 12-16). There are also embodiments where the seeds are pre-encapsulated prior to agglomeration, wherein elongated grass seeds are used, which may not readily or inherently serve as a nucleating agent in a conventional agglomeration process (Col. 15, lines 34-37). Traxler teaches that the seeds are placed in a rotary tumbler, and are then lightly sprayed with starch solution and tumbled with the starch solution until they are evenly encapsulated with the starch/binder solution, thereby also teaching the agglomeration of materials around the seed, and goes on to say that the step may be repeated to obtain multiple layers infused with the same or different materials to achieve the desired coating thickness. Borgese expressly teach describe an improved pan agglomeration process for forming porous absorbent particles comprising a core and absorbent material surrounding the core in the form of a shell (Abstract, [0067]), and teaches several embodiments of the absorbent particles including an agglomerated shell around a single core. Borgese also teach the batch tumble blending mixers (with or without liquid addition), and rotary drum agglomerators [0136], which reads on the pending Claim 10 recitation of “lift and tumble agglomeration process” and Claim 14 “coating drum” feature.
Applicant argues that Hurst teaches ranges with regards to peat, gypsum and clay, it does not teach these elements together within a single homogeneous composition.
This argument has been addressed above.  Applicant is again reminded that the rejection is one of obviousness and not anticipation. Hurst recognizes all of peat, gypsum, and clay to be useful elements for the same composition and function as instantly claimed, in overlapping amounts.  Therefore, a skilled artisan would only need to manipulate the combinations and amounts to arrive at the instant claim set.  It is noted that similar combinations of peat, gypsum, and clay are well known in the field. For example, Reference Hu describes a composition with 0.1-1% soil stabilizer, 0.1-1% water holding agent, peat composed of rotten mosses at 10%-30%, and wilkinite (bentonite) at 1-10%; Reference Jianjun relates a material that comprises clay 40-50%, peat soil 40-50%, and gypsum 8-20%. These references are included only as examples to show that combinations of various functional components taught by Hurst.  Machine translation of these references were obtained from IP.com.
Applicant argues that Hurst does not teach fertilizer in coating.
Hurst does not need to expressly teach the fertilizer in the coating.  Hurst is amenable to inclusion of components that supports plant growth [0024], and Traxler is relied upon to teach the fertilizer feature.
Applicant argues that Traxler does not teach agglomeration.
Traxler is not relied upon to expressly teach agglomeration, although it teaches the process as described above. Specifically, Traxler teaches that the seeds are placed in a rotary tumbler, and are then lightly sprayed with starch solution and tumbled with the starch solution until they are evenly encapsulated with the starch/binder solution, thereby also teaching the agglomeration of materials around the seed, and goes on to say that the step may be repeated to obtain multiple layers infused with the same or different materials to achieve the desired coating thickness.  Hurst, Madigan, and Borgese also teach the known process of agglomeration. 
Applicant argues that Hurst and Traxler do not teach a single homogeneous layer comprising gypsum, biochar, peat moss and bentonite clay or make it obvious.
This argument has been addressed supra. 
Applicant argues that Hurst and Traxler do not teach alone or in combination all of the elements blended in an admixture.
This argument has been addressed supra. 
Applicant argues that the specific percentages and all of the elements claimed are not found. Hurst teaches ranges with regards to peat, gypsum and clay, it does not teach these elements together within an admixture. 
This argument has been addressed supra. Applicant is also reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The teachings of the prior art must be taken as a whole.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Hurst does not teach a water soluble soil stabilizer.
 The Examiner recites “a biodegradable polymer comprising a polysaccharide such as guar gum and xanthan gum, which serves as stabilizers ([0052]-[0053], Tables 1, 2, 10 and 18), thereby reading on the water soluble soil stabilizer instantly claimed.”. This is correct as evidenced by Greenland and Ayeldeen.
Applicant further argues that Hurst does not teach the acacia gum as a binder in combination with these elements.
Hurst teaches an embodiment wherein the binder is a polymeric compound such as starch or saccharide [0118]-[0119].  Hurst expressly recites “To determine the effect of potential binders or anti-desiccants in place 2% of Paselli starch, Acacia gum or 1% or 5% oil was included in the dry standard bait ingredient” [0245].
Applicant alleges that Examiner has not provided any evidence that the encapsulating material of the prior art allows the composition with seed to sink in 10 seconds, and the encapsulation material absorbs 5 times its weight in water compared to seed of equal weight not having encapsulation material.
In response, the Examiner notes that the composition is inseparable from its  properties. Because the prior art teaches the same composition, the prior art therefore renders obvious the feature of the claim that the composition with seed to sink in 10 seconds, and the encapsulation material absorbs 5 times its weight in water compared to seed of equal weight not having encapsulation material as it is an inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics as claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
	
Examiner has not provided any evidence why lignin sulfonate or lime can be used with Hurst and Traxler just because it is used by Madigan. 
Madigan is drawn to the same invention of seed capsule and is compatible with its teachings to Hurst and Traxler. Borgese also recognize lignin sulfonate as a performance enhancing active that can be used in the absorbent material during the agglomeration process [0017]. Lignin sulfonate are made of carbohydrates including cellulose polymer, which Hurst has identified as a suitable binder and water absorbent agent [0036] and [0120]. Furthermore, Madigan teaches that lignin sulfate is suitable in a composition comprising organic soil conditioning materials, and Traxler has taught that biochar is a soil enhancer, i.e. improves soil condition, thereby teaching its compatibility of use. Lime is rendered obvious based on KSR rationale of obvious to try as described in the previous OA and herein, because Madigan has taught lime, fly ash, and gypsum assist in adding bulk and thickness to coating material. 
Applicant alleges that the seed of Borgese is not a plant material. This is for animal litter. Borgese would not teach a micro environment for the seed since it teaches animal liter.
The Examiner disagrees.  Borgese specifically recites “plant seeds” in [0070] and recognizes use of technology in agricultural industry application [0160].
Applicant alleges that it is not obvious to incorporate prior art references with Madsen. Madsen further teaches multiple layers of coating and not a single homogeneous layer.
There is no requirement in the claim for a single homogeneous layer.  Even if this feature is included, Hurst teaches an embodiment wherein the granular composition comprises a substrate and a layer that at least partially coats the substrate, wherein the substrate is a seed ([0059]-[0060]).
Hurst teaches "bulking material being gypsum or clay of 30-80%, but it is "or" not "and".
Since Hurst as well as the other references teach the known excipients, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
As previously noted in the last Office Action response to argument, the Applicant is giving a very narrow interpretation to the teachings of Hurst.  It appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required. Rather, to find obviousness, only a reasonable expectation of success is required, which is provided supra and in the rationale in each of the previous Office Actions. Please MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). One would reasonably expect that it is within the artisan’s skills to use either gypsum, clay or combination of both, depending on many factors including availability, cost, etc.  and adjust the amounts accordingly. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-12, 14-17, 19, 21, 24-25, 27-29, 32-39 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14, 2021, herein referred to as ‘842. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are rendered obvious by the claims of ’842.
The claims of ’842 provide for the claimed method for encapsulating a turf grass seed with the recited composition in the instant claims, and wherein the encapsulation material is in a homogeneous layer around each seed, as in the instant claims. ’842 claims differ from the instant claims only insofar as they are directed to methods of making the composition, and not explicitly directed to the composition of the encapsulated seed per se.  Thus, the composition is rendered obvious by ‘842.
Claims 1-4, 6 14-19, 21, 23-39 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14, 2021, herein referred to as ‘842 as applied to Claims 1-3, 7-12, 14-17, 19, 21, 24-25, 27-29, 32-39 above, and in view of Hurst, Madigan, Traxler, and Borgese. 
The claims of ‘842 do not recite lignin sulfonate nor the amount of the components for encapsulation. ‘842 does not teach that the encapsulation material absorbs water 5x its weight, the water soluble soil stabilizer acts in germination, the encapsulated seed provides approximately 10 times more moisture acquisition then raw seed, and the pre-coating of seeds, and the gibberellic acid. 
The teachings of Hurst, Madigan, Traxler, and Borgese have been described in the 103 rejection supra, and cure the deficiency of ’842.  Specifically, for example:
- Madigan teaches lignin, lignosulfonates and the like to be suitable binders where the soil conditioning material in the composition paper mill sludge, etc. or other organic or inorganic material.  
- Borgese recite the uniform distribution of uniformly-sized liquid droplets onto the curtain of feed particles and growing agglomerate particles (Claim 1d), which reads on pending Claim 18 feature “pre-coating of said seed leads to more uniform application of said encapsulating composition on said seed”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hurst, Madigan, Traxler, and Borgese with that of ‘842 regarding incorporation of lignin sulfonate and gibberellic acid, absorption of water by five times its weight, pre-coating leads to uniform application, and wherein the water soluble stabilizer assist the germination of seed, the seed capsule providing 10x more moisture acquisition than raw seed, and the amounts claimed for the components. One would have been motivated to do so because these arts are in the same field of endeavor, and obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). Regarding the amounts of the components taught by Hurst, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.

Claims 1-4, 6 14-19, 21, 23-39 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14 , 2020, herein referred to as ‘842 in view of Hurst, Madigan, Traxler, and Borgese as applied to Claims 1-4, 6 14-19, 21, 23-39 and 41 above, and in view of Madsen. 
The claims of ‘842 do not seaweed extract. Hurst, Madigan, Traxler, and Borgese are also silent on the seaweed extract. 
Madsen cures the deficiency by teaching that the compositions can comprise seaweed extract to provide one or more growth regulators and various amino acids, to the composition (Col. 12, line 47 to Col. 13, line 52).  Growth regulators provided by the seaweed extract can include cytokinins, auxins, and gibberellins, which reads on Claims 40 and 41. 
It would also be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madsen with ’842 and add seaweed extract and gibberellic acid to the encapsulation material because Madsen has taught seaweed extract provide one or more growth regulators and various amino acids, which is advantageous for plant growth. 

Response to Arguments:
Applicant alleges that its argument over the ODP rejection has been presented in the previous Office Action. However, the argument in the previous office action has been addressed and was deemed unpersuasive. Applicant does not address the Examiner’s rebuttal.  Therefore, the ODP rejection stands. 
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616